

115 HR 2301 IH: Court Legal Access and Student Support (CLASS) Act of 2017
U.S. House of Representatives
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2301IN THE HOUSE OF REPRESENTATIVESMay 2, 2017Ms. Maxine Waters of California (for herself, Mr. Takano, Mr. Blumenauer, Mr. Grijalva, Ms. Lee, Ms. Speier, Ms. Velázquez, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that chapter 1 of title 9 of the United States Code, relating to the enforcement of
			 arbitration agreements, shall not apply to enrollment agreements made
			 between students and certain institutions of higher education; and to
			 prohibit limitations on the ability of students to pursue claims against
			 certain institutions of higher education.
	
 1.Short titleThis Act may be cited as the Court Legal Access and Student Support (CLASS) Act of 2017. 2.Inapplicability of chapter 1 of title 9, United States Code, to enrollment agreements made between students and certain institutions of higher education (a)In GeneralChapter 1 of title 9 of the United States Code (relating to the enforcement of arbitration agreements) shall not apply to an enrollment agreement made between a student and an institution of higher education.
 (b)DefinitionFor purposes of this section, the term institution of higher education  has the meaning given such term in section 102 of the Higher Education Act of 1965. 3.Prohibition on limitations on ability of students to pursue claims against certain institutions of higher educationSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following new paragraph:
			
 (30)The institution will not require any student to agree to, and will not enforce, any limitation or restriction (including a limitation or restriction on any available choice of applicable law, a jury trial, or venue) on the ability of a student to pursue a claim, individually or with others, against an institution in court..
 4.Effective dateThis Act and the amendments made by this Act shall take effect 1 year after the date of the enactment of this Act.
		